Case: 14-13319   Date Filed: 07/20/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13319
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:13-cr-00463-CEH-TBM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JOHNATHAN BERGREN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 20, 2015)

Before WILLIAM PRYOR, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-13319      Date Filed: 07/20/2015   Page: 2 of 2


      Ron Smith, appointed counsel for Johnathan Bergren in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bergren’s conviction and

sentence are AFFIRMED. However, the judgment of conviction contains a

clerical error, identifying Bergren’s conviction as a violation of 8 U.S.C. § 1349,

instead of 18 U.S.C. § 1349, as charged in Count One of the superseding

indictment. Accordingly, the judgment is VACATED and REMANDED to the

district court for the limited purpose of correcting this clerical error. See United

States v. Massey, 443 F.3d 814, 822 (11th Cir. 2006).




                                           2